Citation Nr: 1802858	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  13-14 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for hypertension, to include as due to exposure to an herbicide agent.

2. Entitlement to service connection for a heart disability, to include as due to exposure to an herbicide agent, and to include as secondary to hypertension.

3. Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicide agent.

4. Entitlement to service connection for a skin disability, to include as due to exposure to an herbicide agent, and to include as secondary to diabetes mellitus, type II.

5. Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to exposure to an herbicide agent, and to include as secondary to diabetes mellitus, type II.

6. Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to exposure to an herbicide agent, and to include as secondary to diabetes mellitus, type II.

7. Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to exposure to an herbicide agent, and to include as secondary to diabetes mellitus, type II.

8. Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to exposure to an herbicide agent, and to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Don H. Jorgensen, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Department of Veterans Affairs Regional Office.

These matters were remanded by the Board in December 2016.

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends he was exposed to Agent Orange while stationed at Norton Air Force Base (AFB), and that such exposure caused his current disabilities.  The Veteran submitted documents from the Environmental Protection Agency (EPA), the Air Force Real Property Agency, and the Agency for Toxic Substances & Disease Registry (ATSDR) indicating that Norton AFB was found to have sites where the soil was contaminated with chemicals, to include dioxin.  The Veteran contends he served on these areas of the base in his role as a security police augmentee.  See August 1969 performance report and July 1969 AF Form 77a (confirming Veteran's duties as a security police augmentee).

The documentation submitted does not confirm whether such dioxin contamination was present while the Veteran was stationed at Norton AFB.  On remand, the AOJ should undertake appropriate development to verify whether the Veteran was exposed to dioxin at Norton AFB during his active duty service.

Further, it appears there are some outstanding VA treatment records.  On remand, the AOJ should obtain the Veteran's VA treatment records from May 2008 to January 2009, and any updated treatment records from March 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all outstanding VA treatment records, to include from the Loma Linda VA Medical Center from May 2008 to January 2009, and all updated VA treatment records from March 2010 to the present.  All obtained records should be associated with the evidentiary record.

2. The AOJ should undertake appropriate development to attempt to corroborate the Veteran's alleged exposure to chemicals, to include dioxin and/or dioxin-contaminated soil, while stationed at Norton AFB between November 1967 and September 1971.  The AOJ should specifically consider the Veteran's contentions he was exposed while performing duties as a security police augmentee, to include guard duty.  All requests and responses received should be associated with the evidentiary record.

3. The AOJ should then undertake any further development it determines is warranted.

4. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

